DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 16/990,346, application filed on 08/11/2020.  Claims 1-20 are currently pending in this application. 

Information Disclosure Statement
3.            The information disclosure statement (IDS) submitted on 12/21/2020, and 03/25/2021, respectively, is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Selby et al. (US PG Pub No. 2021/0126482) in view of LACHNITT et al. (US PG Pub No. 2016/0276866).

7.          With respect to claim 1, Selby teaches:
A wireless device charger configured to be installed within a passenger cabin of a vehicle (a charging apparatus for charging a battery of a device in a vehicle, Abstract, para 34), comprising: 
a housing in pneumatic communication with the passenger cabin (see housing as part of the wireless charging apparatus, Abstract, Fig 4 at 180, and Fig 1 at 180, para 4-8), 
wherein the housing defines an inlet port configured to induct air from the passenger cabin into the housing (see intake vent [i.e. inlet port] which draws air from the vehicle cabin into the charging apparatus, Fig 4, at 186); 
an air movement device configured to produce an air flow into the inlet port and through the housing (see blower fan which can draw air into the intake vent and help hot air expel out the outlet vent sown at 190 in Fig 4).
Selby appears to be silent regarding:

However, LACHNITT teaches:
a source coil configured to generate an alternating magnetic field (see the inductive charging coil, para 11, Fig 1 at 688).
It would have been obvious to one of ordinary skill before the time of the invention to have incorporated the inductive/wireless charging coil of LACHNITT into the invention of Selby for at least the following reason(s): the inductive/wireless coil of LACHNITT is commonly utilized in the art for wirelessly transmitting power from a device charger to a wireless device as taught by LACHNITT; and it is very likely that the knowledge and ordinary creativity by one of ordinary skill would be enough to suggest that it would have been obvious to include a wireless/inductive charging coil, such as the one taught by LACHNITT, into the wireless charging component already that taught by Selby.  

8.          With respect to claim 2, Selby teaches:
wherein a top surface of the housing is configured to allow a personal electronic device to rest upon the top surface (see tray at top service for holding/resting device for charging, para 39, Figs. 2 or 4 at 182), and 
wherein the top surface defines the inlet port (see top surface 182 having protruding fins 186 and 192 for drawing cabin air in and letting hot air out, Fig 4, para 36-42).

9.          With respect to claim 3, LACHNITT teaches:
(see protuberances 22 in Fig 1 which prevent the mobile device from completely closing on the openings 14 which allow for air space between the device and the vent/openings, para 32).
It would have been obvious to one of ordinary skill before the time of the invention to have incorporated the protrusions of LACHNITT into the invention of Selby for at least the following reason(s): the protrusions allow for air to flow between the device on a charging pad and the pad itself, thus providing for more effective cooling of both the device and the charging pad in Selby, as suggested by LACHNITT.

10.          With respect to claim 4, LACHNITT teaches:
wherein the inlet port is sized, arranged, and located such that the air from the passenger cabin flows through the air space between the personal electronic device and the top surface before entering the inlet port when the air movement device produces the air flow into the inlet port and through the housing (protrusions 22 of Fig 1 allow for air to flow between the device 501/502 and the top surface of the charger before being drawn into the cooling chambers of the charging device, see Fig 1).
(see claim 3 for motivation to combine/include protrusions of LACHNITT into invention of Selby)

11.          With respect to claim 5, LACHNITT teaches:
(see plurality of openings 14 shown in Fig 1, para 32-33).

12.          With respect to claim 6, LACHNITT teaches:
wherein the plurality of openings is interspersed between the plurality of protrusions (where the openings 14 appear to be in/around/between the protrusions 22 of Fig 1).

13.          With respect to claim 7, LACHNITT teaches:
wherein at least a portion of the plurality of openings are in the form of a plurality of elongated slots (see holes 14 at Fig 1, also see cut faces of elongated flow channels of vertical elements, as shown at 17 of Fig 1).

14.          With respect to claim 8, LACHNITT teaches:
wherein the plurality of protrusions is in the form of a plurality of elongated ribs (see protrusions are elongated in structure and are rib-like, see 22 of Fig 1, para 40).

15.          With respect to claim 9, Selby teaches:
wherein the top surface has a rectangular shape (see charger including its surface having a rectangular shape, para 35, Fig 4 showing rectangular top surface).
However, Selby appears to be silent regarding:

However, LACHNITT teaches:
wherein the plurality of protrusions and the plurality of elongated slots are arranged parallel to a minor axis of the top surface (see protrusions are elongated in structure and are rib-like, see 22 of Fig 1, para 40, which appear to be parallel to the charging surface).
(see claim 3 for motivation to combine/include protrusions of LACHNITT into invention of Selby)

16.          With respect to claim 10, LACHNITT teaches:
wherein the plurality of elongated ribs is a first plurality of elongated ribs (see protrusions are elongated in structure and are rib-like, see 22 of Fig 1, para 40, which appear to be parallel to the charging surface), and 
wherein the plurality of protrusions includes a second plurality of elongated ribs arranged parallel to a major axis of the top surface (see protrusions are elongated in structure and are rib-like, see 22 of Fig 1, para 40, which appear to be parallel to the charging surface).

17.          With respect to claim 11, LACHNITT teaches:
wherein at least a portion of the plurality of openings are in the form of plurality of circular apertures (see circles/holes 14 at Fig 1, also see cut faces of elongated flow channels of vertical elements, as shown at 17 of Fig 1). 

18.          With respect to claim 12, LACHNITT teaches:
wherein the plurality of protrusions each have a spherical cap shape (see spherical cap shape of protrusions 22 of Fig 1, para 40).

19.          With respect to claim 13, LACHNITT teaches:
wherein the plurality of protrusions each have a cylindrical shape (see spherical/cylindrical cap shape of protrusions 22 of Fig 1, para 40).

20.          With respect to claim 14, Selby/LACHNITT teaches:
wherein the inlet port is arranged in a central portion of the top surface (see inlet ports at top surface surrounding central portion of device charger surface, Fig 4).
(also see LACHNITT which teaches the openings which may function as inlets to draw air into the charger housing, Fig 1 at 14).

21.          With respect to claim 15, Selby teaches:
wherein the housing is configured so that the air flow through the inlet port passes over two different sides of the source coil (see air drawn into inlets to cool wireless battery charger and its components, para 30-35).

22.          With respect to claim 16, Selby teaches:
wherein a first portion of the inlet port through which the air is inducted from the from the passenger cabin of the vehicle is generally orthogonal to a second portion of (see first and second portions, outside portion and inside portions of inlet/outlet vents of Selby, as shown in Fig 4 and 5, which appear to show air drawn into inlet in one parallel direction to the surface of the charging pad, and then enters the charging pad vertically drawn down an into the charger device, as suggested by Figs 4 and 5).

23.          With respect to claim 17, Selby teaches:
wherein a third portion of the inlet port opposite the first portion defines an opening opposite the first portion through which contaminants entering the inlet port from the passenger cabin can exit the inlet port without passing through the second portion (see inlet and outlet vents near center of charger device surface, but not located centrally over the charging components at 124/127, thus allowing some or all contamination that enters the inlet/oulet [intake/outlet] vents to drop straight down into or under the charger device, thus not impacting or passing over the charging components of the charger device, as suggested by Figs 4-5).

24.          With respect to claim 18, Selby teaches:
wherein the top surface has a rectangular shape (see battery charger having a flat top rectangular surface, para 35), and 
wherein the housing includes an air duct configured to route the air flow through the housing in a direction that is generally parallel to a minor axis of the top surface (see air pathway for air to travel to cool the interior of the charger device, see arrows indicating path of air through structural space inside charger device, Fig 3, at 122, 184, 186).

25.          With respect to claim 19, LACHNITT teaches:
wherein the source coil is sealed from the air duct (see seal of under-plate to protect or cover coil and wireless charging components, para 32).

26.          With respect to claim 20, Selby teaches:
wherein the wireless device charger further comprises controller circuitry configured to control the air movement device to modulate the air flow via the air based on a temperature of the personal electronic device (see controller for controlling the operation of the blower fan, para 35).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851